Citation Nr: 1048187	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-41 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for asbestosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to April 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Tinnitus was not demonstrated in service, and it is not 
etiologically related to service.

2.  Asbestosis is not manifested by a forced vital capacity of 
65-74 percent predicted; or by a diffusion capacity of the lung 
for carbon monoxide by the single breath method of 56-65 percent 
predicted, as shown on pulmonary function tests.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2010), 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The requirements for a schedular rating in excess of 10 
percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.97, Diagnostic Code 6833 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in pre-rating correspondence dated April 
2009 of the information and evidence needed to substantiate and 
complete his claims, to include information regarding how 
disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, providing VA examinations.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claims and what the evidence in the claim 
file shows, or fails to show, with respect to the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection-Laws and Regulations 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Under 38 C.F.R. § 3.303, an alternative method of entitlement to 
service connection is through a demonstration of continuity of 
symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  

Tinnitus-Factual Background and Analysis

In March 2009, the Veteran claimed entitlement to service 
connection for tinnitus.  In his informal hearing presentation, 
he asserted that he incurred tinnitus as part of the hearing loss 
incurred during active service.  See November 2010 Informal 
Hearing Presentation.  

The Veteran's service records are silent as to any complaints of 
or treatment for tinnitus.  

A September 2007 Deferred Rating Decision requested that a VA 
examiner discuss whether tinnitus was related to service.  

The Veteran was afforded a VA audiological examination in October 
2007.  Regarding noise exposure, the Veteran told his examiner 
during service he was an electrician and was exposed to noise 
from loud diesel engines and fire rooms intermittently for 22 
years of military service.  The Veteran additionally stated that 
he was exposed to gunfire noise during training exercises at 
Guantanamo Bay, Cuba.  He reported eighteen years of postservice 
noise exposure as a diesel engine truck driver.  Significantly, 
the VA examiner stated that the Veteran denied having tinnitus.  

The Board finds that the preponderance of the evidence is against 
a finding for service connection for tinnitus.  

Initially, the Board notes that, lay evidence is competent if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159.  Symptoms of 
tinnitus are indisputably within the realm of those capable of 
lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007)

Thus, where the Veteran's symptoms are capable of lay 
observation, a showing of continuity of symptoms can go to show 
that the claimed condition was incurred in service.  

The Board notes that symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology. Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  Thus, had the appellant claimed that 
he had observed symptoms of tinnitus since service, such evidence 
would weigh in favor of a finding that the Veteran's tinnitus was 
due to service.  In this case, however, while the Veteran has 
stated his belief that tinnitus was due to service, he has not 
claimed at any time that he had symptoms since service.  The 
service medical records do not reveal any diagnoses or treatment 
for tinnitus.  Indeed, the first suggestion of tinnitus was 
presented in the Veteran's  March 2009 claim for service 
connection.  Accordingly, a continuity of symptomatology has not 
been shown.

Moreover, during his October 2007 audiology examination, the 
Veteran denied having tinnitus at all.  This is inconsistent with 
the Veteran's March 2009 claim for tinnitus, and the November 
2010 Informal Hearing Presentation which asserts that the 
appellant has tinnitus.  This inconsistency weighs against the 
Veteran's claim in two respects.  First, his credibility is 
placed into question.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in 
determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements).  

Secondly, if deemed credible, the Veteran has demonstrated that 
he did not have tinnitus in 2007 and did have it in 2009.  This 
suggests that circumstances other than service led to the 
Veteran's symptoms.  

The evidence of record preponderates against finding an in-
service incurrence of tinnitus.  Further, the evidence does not 
show a continuity of symptoms to suggest that tinnitus was due to 
his service.  There is no competent medical opinion linking 
tinnitus to service, and the Veteran is not competent to render a 
probative opinion as to the origin of his tinnitus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim of 
entitlement to service connection for tinnitus must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The preponderance of the evidence in this 
case is against the Veteran's claim.

Asbestosis-Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  While lost time from work related to a disability 
may enter into the evaluation, the rating schedule is "considered 
adequate to compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589; 38 C.F.R. §§ 4.1 and 
4.2.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

The Veteran was initially rated for asbestosis in April 1976 
under diagnostic criteria which are no longer in effect and which 
were not in effect during the appellate term.  Still, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud. 38 C.F.R. § 3.951(b).

Currently, 38 C.F.R. § 4.97, Diagnostic Code 6833 provides that 
if forced vital capacity (FVC) is 75 to 80 percent predicted, or 
if diffusion capacity of the lung for carbon monoxide by single 
breath method (DLCO) is 66 to 80 percent predicted then a 10 
percent disability rating is in order.  

If FVC is 65 to 74 percent predicted, or if the Veteran's DLCO is 
56 to 65 percent predicted then a 30 percent disability rating is 
in order.  

Asbestosis-Factual Background and Analysis

As noted, the Veteran was granted service connection for 
asbestosis in April 1976 and given a 10 percent disability 
evaluation.  In March 2009, the Veteran claimed entitlement to an 
increased evaluation asserting that the severity of his 
asbestosis had increased.  

During an April 2009 VA respiratory examination the Veteran 
stated that he was using a decongestant/antihistamine, as well as 
a continuous airway pressure machine for sleep apnea.  The 
Veteran was not on any medication for his lungs or his 
respiratory status.  The Veteran had never been hospitalized for 
a breathing disorder.  The Veteran reported dyspnea on exertion 
after walking one block, but denied shortness of breath at rest.  
It was noted that there was no significant change since the 
Veteran's last examination in July 2007.  

On physical examination, the Veteran's lungs were clear to 
auscultation and percussion.  Chest x-rays revealed no change in 
pleural plaques since a July 2007 study.  The pleural plaques 
were opined to be indicative of prior asbestos exposure but there 
did not seem to be objective evidence of pulmonary compromise 
related to asbestos exposure since the pleural plaques were 
clinically silent.  Pulmonary function tests demonstrated a 
forced vital capacity of 86 percent.  Diffusion capacity of the 
lung for carbon monoxide by the single breath method was 72 
percent.  

VA medical center treatment notes dated in July 2009 noted that 
the Veteran continued to have a productive clear cough and 
hoarseness.  It was noted that the Veteran had begun a new 
pulmonary medication which had not helped.  

Having reviewed the totality of the evidence, the Board finds 
that the evidence preponderates against entitlement to a 
disability rating in excess of 10 percent.  The Veteran contends 
that the limitations posed by his asbestosis warrant a higher 
rating.  The medical evidence, however, does not show that the 
Veteran's pulmonary symptoms are related to his asbestosis.  
Supporting this finding is the Veteran's April 2009 VA examiner's 
finding that pleural plaques had not changed since 2007. and that 
the Veteran did not show objective evidence of pulmonary 
compromise which was related to his asbestos exposure.

Most importantly, the evidence does not demonstrate that the 
Veteran suffers from decreased pulmonary function that is 
manifested by either a forced vital capacity that is between 65-
74 percent, or a diffusion capacity of the lung for carbon 
monoxide by the single breath method that is between 56 and 65 
percent of that predicted.  At least one of these findings must 
be shown for a 30 percent disability rating.  Thus, as neither is 
shown, the record preponderates against finding symptomatology 
approximating that required for schedular ratings higher than 30 
percent.

While the Veteran argues that he has functional limitations due 
to asbestosis, the rating criteria are controlling, and the 
medical evidence preponderates against entitlement to an 
increased rating.  The Veteran is service connected for 
asbestosis only.  While the Veteran suffers from other 
respiratory complaints, these symptoms are not clinically related 
to his service-connected asbestosis and can be distinguished from 
it.  Accordingly, as the medical evidence preponderates against 
finding that the Veteran's asbestosis has increased in severity, 
a higher disability rating is not warranted.

Consideration of related rating criteria is of no benefit to the 
Veteran.  First, the assigned Diagnostic Code is specific for 
asbestosis.  Moreover, he is not service connected for an 
obstructive, interstitial, or restrictive, lung disease.  Indeed, 
even if he so diagnosed, the rating criteria for those disorders 
are based on pulmonary function tests results.  See 38 C.F.R. § 
4.97, Diagnostic Codes 6600 - 6604; 6822-6828; and 6840-6845.  To 
the extent other rating codes do not rely solely on the results 
of pulmonary function tests, they are based on the necessity of 
antibiotic or corticosteroid medication regimens for control of 
infection or other pathology which the Veteran does not manifest.  
Thus, the Veteran's asbestos-related pulmonary disease most 
nearly approximates the assigned 10 percent disability 
evaluation.  38 C.F.R. § 4.1, 4.7, 4.31, 4.97, Diagnostic Code 
6899-6833.  There is no factual basis for a staged rating.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

In this case, the rating criteria of Diagnostic Code 6833 
describe the Veteran's disability picture due to asbestosis.  
Thus, the assigned schedular evaluation is adequate, and no 
referral for extraschedular evaluation is in order.  Id.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim for an increased rating, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating for asbestosis, currently 
evaluated as 10 percent disabling is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


